Case 2:20-cv-03799-DDP-RAO Document 1 Filed 04/24/20 Page 1 of 7 Page ID #:1




  1   Adam C. Abrahms (SBN 206010)
  2   Christina C. Rentz (SBN 270299)
      EPSTEIN BECKER & GREEN, P.C.
  3   1925 Century Park East, Suite 500
  4   Los Angeles, CA 90067
      Telephone: 310-556-8861
  5
      Facsimile: 310-553-2165
  6   aabrahms@ebglaw.com
  7   crentz@ebglaw.com

  8   Attorneys for Petitioner
  9   LONG BEACH MEMORIAL MEDICAL
 10   CENTER

 11
 12                           UNITED STATES DISTRICT COURT
 13         CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 14
                                             Case No.        20-cv-3799
 15   LONG BEACH MEMORIAL
      MEDICAL CENTER, a California
 16                                          NOTICE OF PETITION AND
      Corporation,
                                             PETITION TO VACATE
 17
                             Petitioner,     ARBITRATION AWARD
 18
                        v.                   [Filed concurrently with: Memorandum
 19
                                             of Law; Declaration of Christina Rentz;
 20   UNITED STEEL, PAPER AND                Notice of Interested Parties]
      FORESTRY, RUBBER,
 21
      MANUFACTURING, ENERGY,                 Date:     TBD
 22   ALLIED INDUSTRIAL AND                  Time:     TBD
 23   SERVICE WORKERS                        Ctrm:     TBD
      INTERNATIONAL UNION,                   Judge:    TBD
 24
 25                          Respondent.

 26
 27
 28

                                           -1-
      Firm:50457043v4                            PETITION TO VACATE ARBITRATION AWARD
Case 2:20-cv-03799-DDP-RAO Document 1 Filed 04/24/20 Page 2 of 7 Page ID #:2




  1                               NOTICE OF PETITION
  2          PLEASE TAKE NOTICE that on a date to be decided, at a time to be
  3   decided, or as soon thereafter as the matter may be heard in a courtroom to be
  4   decided of the above-entitled court, located at 350 W 1st Street, Los Angeles,
  5   California 90012, pursuant to Section 301 of the Labor Management Relations Act
  6   (“LMRA”), 29 U.S.C. § 185, Petitioner Long Beach Memorial Medical Center will
  7   petition the Court to Vacate Arbitrator Ralph E. Pelhan’s (“Arbitrator Pelhan”)
  8   “Written Confirmation of Oral Decision and Award” (“Oral Decision”) on the
  9   grounds that it is contrary to public policy; the Oral Decision does not draw its
 10   essence from the collective bargaining agreement and Arbitrator Pelhan dispensed
 11   his own brand of industrial justice; and Arbitrator Pelhan was rendered incompetent
 12   to be a FMCS arbitrator, due to a medical condition, thereby making any award
 13   outside the essence of the collective bargaining agreement and in violation of public
 14   policy.
 15          The Petition will be based on this Notice of Petition and Petition to Vacate
 16   Arbitration Award, the concurrently filed Memorandum of Law in Support thereof,
 17   the supporting Declaration of Christina Rentz, the exhibits, the pleadings and papers
 18   filed herein in support thereof, the other written and oral evidence as may be
 19   presented at the time of the hearing, and upon all other matters as the Court may
 20   take judicial notice of and which the Court deems appropriate.
 21          In accordance with L.R. 7-3, Adam Abrahms and Christina Rentz met and
 22   conferred with the Union Representatives Dianne Kanish and Ron Espinoza several
 23   times throughout January, February, March and April in an attempt to reach a
 24   resolution which eliminates the necessity for the Petition and resulting hearing. The
 25   Petition and resulting hearing is made following the conference of counsel pursuant
 26   to L.R. 7-3 which took place on numerous occasions throughout January, February,
 27   March and April, 2020.
 28

                                              -2-
      Firm:50457043v4                               PETITION TO VACATE ARBITRATION AWARD
Case 2:20-cv-03799-DDP-RAO Document 1 Filed 04/24/20 Page 3 of 7 Page ID #:3




  1                     PETITION TO VACATE ARBITRATION AWARD
  2          Long Beach Memorial Medical Center, by and through its attorneys, Epstein
  3   Becker & Green, P.C., for its Petition to Vacate Arbitration Award, allege as
  4   follows:
  5                                Preliminary Statement.
  6          1.     This is an action to vacate an arbitration award brought pursuant to
  7   Section 301 of the Labor Management Relations Act, 29 U.S.C. § 185, and the
  8   California Arbitration Act (“CAA”), Cal Civ. Proc. Code § 1285 et seq. This
  9   Petition seeks to vacate Arbitrator Pelhan’s Oral Decision issued on January 16,
 10   2020, and received on January 17, 2020. The Oral Decision is contrary to public
 11   policy. Additionally, the Oral Decision does not draw its essence from the parties’
 12   collective bargaining agreement and Arbitrator Pelhan dispensed his own brand of
 13   industrial justice. Moreover, at the time Arbitrator Pelhan issued the Oral Decision,
 14   he was not mentally competent to be a FMCS arbitrator due to a medical condition.
 15   A copy of the Oral Decision is attached to the concurrently filed Declaration of
 16   Christina Rentz in Support of Petition to Vacate (“Decl.”) as Exhibit H.
 17          2.     Petitioner seeks an order from this Court under Section 301 of the
 18   LMRA, vacating the Oral Decision dated January 16, 2020, rendered in an
 19   arbitration before Arbitrator Pelhan.
 20                                           Parties.
 21          3.     Petitioner Long Beach Memorial Medical Center, a California
 22   nonprofit corporation, is located at 2801 Atlantic Ave, Long Beach, CA 90806.
 23          4.     Upon information and belief, Respondent United Steel, Paper and
 24   Forestry, Rubber, Manufacturing, Energy, Allied Industrial and Service Workers
 25   International Union (“USW” or “Union”), is a labor organization under Section II
 26   of the Labor Management Relations Act, 29 U.S.C. § 152, with its headquarters at
 27   60 Boulevard of the Allies, Pittsburgh, PA 15222. Upon information and belief,
 28   USW’s District 12 Office is located at 695 Jerry St., Suite 208, Castle Rock, CO

                                                -3-
      Firm:50457043v4                                 PETITION TO VACATE ARBITRATION AWARD
Case 2:20-cv-03799-DDP-RAO Document 1 Filed 04/24/20 Page 4 of 7 Page ID #:4




  1   80104. The Sub-District 1 Office, which is responsible for administering the
  2   parties’ collective bargaining agreement and which had a Staff Representative at the
  3   arbitration, is located at 861 South Village Oaks Drive, Suite 206, Covina, CA
  4   91724. Upon information and belief, there is a USW Staff Office located at 1820
  5   Galindo Street, suite 240, Concord, CA 94520, where authorized agents of USW
  6   have requested it receive service of this action.
  7                                       Jurisdiction.
  8            5.   This Court has jurisdiction over this action pursuant to 28 U.S.C. §
  9   1331, in that this is a civil action arising under Section 301 of the LMRA, 29 U.S.C.
 10   § 185.
 11            6.   Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391
 12   because a substantial part of the events giving rise to the claim occurred in Long
 13   Beach, California.
 14                                           Facts.
 15            7.   Pursuant to certifications issued by the National Labor Relations
 16   Board, the Union is the recognized exclusive representative of various
 17   classifications of the Hospital’s employees, including phlebotomists, and the Union
 18   and the Hospital are parties to a collective bargaining agreement which covers the
 19   represented employees terms and conditions of employment. A true and correct
 20   copy of the collective bargaining agreement is attached to the Decl. as Exhibit A.
 21            8.   Prior to his termination, Daniel Navarro (“Navarro”) worked as a
 22   phlebotomist at Long Beach Memorial Medical Center.
 23            9.   On June 19, 2018, Navarro was given a Written Notice of Disciplinary
 24   Action for making inappropriate sexual comments to a your female patient on June
 25   18, 2018 which required as condition for continued employment that Navarro not
 26   have any further contact with patient. A true and correct copy of Navarro’s Written
 27   Notice of Disciplinary Action is attached to the Decl. as Exhibit B.
 28

                                               -4-
      Firm:50457043v4                                PETITION TO VACATE ARBITRATION AWARD
Case 2:20-cv-03799-DDP-RAO Document 1 Filed 04/24/20 Page 5 of 7 Page ID #:5




  1          10.    On July 12, 2018, Navarro was terminated from his position at the
  2   Hospital, following the same young patient’s complaint that, in violation of the
  3   directive given to Navarro to avoid all further contract with the patient, he again
  4   entered the same patient’s room and interacted with her on July 2, 2018. A true and
  5   correct copy of Navarro’s Termination Document is attached to the Decl. as Exhibit
  6   C.
  7          11.    USW filed a contractual grievance under the collective bargaining
  8   agreement on July 27, 2018, requesting that Navarro be reinstated to his position
  9   and made whole of any lost wages. A true and correct copy of USW’s Grievance
 10   is attached to the Decl. as Exhibit D.
 11          12.    The Grievance was denied by Long Beach Memorial Medical Center
 12   at both Step I and Step II of the grievance process. A true and correct copy of the
 13   Hospital’s Responses are attached to the Decl. as Exhibits E and F.
 14          13.    Pursuant to the parties’ collective bargaining agreement, USW moved
 15   the grievance to arbitration. See Decl., Exhibit A.
 16          14.    An arbitration hearing was held before Arbitrator Pelhan on May 17,
 17   2019. A true and correct copy of the Arbitration Transcript is attached to the Decl.
 18   as Exhibit G.
 19          15.    Following the submission of post-hearing briefs, on two occasions
 20   Arbitrator Pelhan contacted the Hospital’s counsel by telephone to inform counsel
 21   that he would need additional time to prepare his decision because he was suffering
 22   from a medical condition that impaired his cognitive functions, specifically, his
 23   ability to form complete, coherent thoughts and to transcribe those thoughts into a
 24   written decision. Decl. ¶ 10.
 25          16.    On January 9, 2020, Arbitrator Pelhan, through a telephonic
 26   conference call with the parties, again explained that he was suffering from a
 27   medical condition that impaired his cognitive abilities to form thoughts and
 28

                                               -5-
      Firm:50457043v4                                PETITION TO VACATE ARBITRATION AWARD
Case 2:20-cv-03799-DDP-RAO Document 1 Filed 04/24/20 Page 6 of 7 Page ID #:6




  1   transcribe them onto paper and then proceeded to give an interim oral decision to
  2   the parties. Decl. ¶ 11.
  3          17.    After issuing the oral decision, Arbitrator Pelhan inquired with the
  4   parties whether they would require a written decision, suggesting he would rather
  5   not prepare one and, given his condition, did not know when he could get it
  6   completed. Counsel for the Hospital stated that they were sure the Hospital would
  7   want written confirmation of the decision and likely would want the full reasoned
  8   written decision originally anticipated. Decl. ¶ 12. However, Arbitrator Pelhan did
  9   not complete a full reasoned written decision, but, rather, on January 16, 2020 he
 10   had a transcriptionist prepare for his signature the Oral Decision, which was
 11   delivered to the parties on January 17, 2020. See Exhibit H.
 12          18.    California law imposes strict mandates on hospitals to take all
 13   reasonable steps to protect the safety of their employees and their patients. See Cal.
 14   Gov’t Code § 12940; Cal. Civ. Code § 51.9; Cal. Bus. & Prof. Code § 726(a).
 15          19.    Under the collective bargaining agreement and Federal Mediation and
 16   Conciliation Service rules and regulations, arbitrators much maintain mental
 17   competency in order to serve as an arbitrator or issue awards.
 18          20.    Pursuant to Section 301 of the LMRA and the California Arbitration
 19   Act, Petitioner has timely brought this action to vacate the Oral Decision received
 20   on January 17, 2020. San Diego County District Council of Carpenters of United
 21   Brotherhood of Carpenters & Joiners of America v. Cory, 685 F.2d 1137, 1138 (9th
 22   Cir. 1982) (CAA’s limitations period applies to petitions under Section 301 the
 23   LMRA).
 24          21.    The Oral Decision should be vacated under Section 301 of the LMRA
 25   as it is contrary to public policy and, additionally, Arbitrator Pelhan dispensed his
 26   own brand of industrial justice.
 27
 28

                                               -6-
      Firm:50457043v4                                PETITION TO VACATE ARBITRATION AWARD
Case 2:20-cv-03799-DDP-RAO Document 1 Filed 04/24/20 Page 7 of 7 Page ID #:7




  1           Vacatur of Arbitration Award under Section 301 of the LMRA.
  2          22.    Long Beach Memorial Medical Center repeats and realleges
  3   paragraphs 1 through 21 hereof, as if fully set forth within.
  4          23.    The Oral Decision should be vacated as it is contrary public policy;
  5   namely, the strong public policies protecting employees and patients against sexual
  6   harassment. See Cal. Gov’t Code § 12940; Cal. Civ. Code § 51.9; Cal. Bus. & Prof.
  7   Code § 726(a).
  8          24.    The Oral Decision should also be vacated as it does not draw its
  9   essence from the collective bargaining agreement and Arbitrator Pelhan dispensed
 10   his own brand of industrial justice.
 11          25.    The Oral Decision also should be vacated because due to a medical
 12   condition, Arbitrator Pelhan was rendered incompetent to be a FMCS arbitrator
 13   thereby making any award outside the essence of the collective bargaining
 14   agreement and in violation of public policy.            See Code of Professional
 15   Responsibility for Arbitrators of Labor Management Disputes, 29 C.F.R. §
 16   1404.4(b).
 17          26.    WHEREFORE, Long Beach Memorial Medical Center respectful
 18   requests that this court issue an order pursuant to Section 301 of the LMRA vacating
 19   the Oral Decision by Arbitrator Pelhan, and grant such other and further relief as
 20   the Court deems just and proper.
 21    DATED: April 24, 2020                          EPSTEIN BECKER & GREEN,
 22                                                   P.C.
 23                                            By: /s/ Adam C. Abrahms
 24                                                Adam C. Abrahms
 25                                                Christina C. Rentz

 26                                                   Attorneys for Petitioner
 27                                                   LONG BEACH MEMORIAL
                                                      MEDICAL CENTER
 28

                                               -7-
      Firm:50457043v4                                PETITION TO VACATE ARBITRATION AWARD
